WALTER M. ELSWICK, Judge.
The record of the above styled claim was referred to the court of claims by the state road commission in pursuance of section 17 of the court act. The claim is for the sum of $28.92. The state road commission concurs in the payment of the claim and the attorney general approves its payment. The claim is for loss of the valué of a practically new Royal DeLuxe Whitewall tire casing and a Royal DeLuxe tube which were cut and ruined when plaintiff’s car struck an iron block on the highway used as a warning sign by a painting crew. When struck the iron block was on claimant’s side of the road, while it is customary to have them placed on the painted line. The accident took place on route No. 50 near Evansville, West Virginia, on September 26, 1941.
After reviewing the record and finding no reason for rejecting the claim, in view of the recommendation of the state road commission and the approval of the attorney general, we are of opinion that the award should be made.
We, therefore, award to the claimant the sum of twenty-eight dollars and ninety-two cents ($28.92.)